IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37310

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 390
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 15, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DOUGLAS RANDALL HALL,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of one year, for felony malicious injury to property,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge, LANSING, Judge
                                and MELANSON, Judge

PER CURIAM
       Douglas Randall Hall was convicted of felony malicious injury to property, Idaho Code
§ 18-7001(2). 1 The district court imposed a unified sentence of five years, with a minimum
period of confinement of one year. Hall appeals, contending that the sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


1
       Hall was also convicted and sentenced for several related misdemeanors but is appealing
only the malicious injury to property sentence.

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hall’s judgment of conviction and sentence are affirmed.




                                                   2